Citation Nr: 1818763	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for left arm numbness secondary to a neck disorder.  

3.  Entitlement to service connection for right arm numbness secondary to a neck disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2017.  A transcript of the hearing is associated with the evidence of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's neck disorder is related to his service.  

2.  The preponderance of the evidence is against a finding that the Veteran's left arm numbness is related to his service.  

3.  The preponderance of the evidence is against a finding that the Veteran's right arm numbness is related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for left arm numbness secondary to a neck disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for right arm numbness secondary to a neck disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board finds that VA fulfilled its duty to notify and assist in this case.  Appropriate notice was sent to the Veteran in June 2013.  

The Board finds that the Agency of Original Jurisdiction (AOJ) made reasonable efforts to associate all pertinent federal records and identified private records with the Veteran's claims file.  The Veteran indicated at the hearing that there may be outstanding records from Germany and other sources pertinent to his claims including reports relating to a motor vehicle accident in-service.  The record was held open for 90 days after the hearing to submit any relevant evidence.  However, the Veteran did not identify or submit any relevant treatment records that could reasonably substantiate an unestablished element of the claims in this case.  As noted below, the Board finds the Veteran's statements about the accident to be credible and concedes that the accident occurred.  At the hearing, the Veteran indicated there are no contemporaneous pertinent treatment records to the accident because the Veteran did not seek treatment for his neck symptoms at the time of the accident.  

As further noted below, the Veteran's service treatment records following the accident show no complaints of persistent neck symptoms, and VA afforded the Veteran an examination of his neck and associated neurological symptoms to attempt to determine whether a link between his current disabilities and an in-service event could be made.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to establishing the missing nexus element in this case.

Entitlement to Service Connection for a Neck Disorder and Secondary Bilateral Arm Numbness

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Veteran contends that his neck disability and associated right and left arm numbness are related to an in-service motor vehicle accident.  He reports experiencing difficulty moving his head from side to side following the accident, but testified that he did not receive any treatment for his neck following the accident.  See October 2014 Form 9, Hearing Transcript p. 15.  The Veteran does not contend, and the evidence of record does not reflect, that his left and right arm numbness are directly related to his service.  Accordingly, these claims are considered only as secondary to his claim for a neck disability.

In this case, the Board finds that the first and second Shedden elements are met.  Post-service treatment records and VA examinations show a history of neck injury, subsequent degenerative changes, and evidence of secondary radiculopathy including numbness.  See, e.g. April 2016 VA neck examination; May 2000 treatment note from J.D., DO in records received from the Social Security Administration.  Furthermore, the Veteran's service treatment records include a mention of the Veteran's involvement in a motor vehicle accident in 1974, which could reasonably be related to his current disability.  See May 1974 entries in the Veteran's service treatment records.  The Board also finds the Veteran's testimony about his involvement in a motor vehicle accident during service in 1974 to be credible.  

However, the Board finds that the third Shedden element is not met in this case.  The record contains no evidence that the Veteran was treated for a neck injury during his period of service following an in-service motor vehicle accident.  At his hearing, the Veteran indicated he did not seek contemporaneous treatment at the time of the accident.  Subsequent treatment records during service mention a motor vehicle accident, but the treatment provider found the Veteran had symptoms in regard to his leg rather than his neck.  Moreover, the Veteran's July 1974 separation examination revealed no symptoms of the neck or associated bilateral arm numbness.  Thus, there was no showing of a neck disorder during service.

The Board also considered that the Veteran reported involvement in several additional accidents after service, which could be the cause of his current disability.  For example, a July 2005 VA examination notes that the Veteran experienced a neck injury in motorcycle accident in years past, which differs from the in-service car accident that the Veteran testified about at the hearing.  The Veteran also reported that he experienced subsequent injuries including whiplash affecting his neck during a horse riding accident after service.  See, e.g., May 2011 Primary Care Note from Roseburg VA Medical Center (VAMC). 

VA afforded the Veteran an April 2016 VA examination of his neck to determine whether the Veteran's current disability is at least as likely as not related to in-service events.  The VA neck examiner reviewed the pertinent evidence of record including the Veteran's statements regarding multiple accidents, objective findings on imaging reports, and the service treatment records.  The examiner ultimately indicated that the Veteran's current neck disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that the only motor vehicle accident noted in the Veteran's service treatment records in 1974 documents injury and symptoms regarding the Veteran's leg and not his neck.  

Ultimately, the Board finds no competent medical evidence of record supporting a finding of a nexus between the Veteran's current neck disability and his military service.  The Board considered the Veteran's contentions about the symptoms he experienced from the date of the accident through the present.  However, in light of the lack of documentation of neck symptoms or treatment in-service, to include at the time of his separation from service on his separation examination, and evidence of subsequent injury after service, the Board finds this lack of evidence more probative than the Veteran's assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).  Moreover, he is not competent to identify the etiology of complicated musculoskeletal and neurological disabilities using advanced imaging technology and other tools requiring advanced medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).  After weighing the evidence of record, the Board ultimately finds that the preponderance of the evidence in this case is against a finding that the Veteran's neck disability and associated bilateral arm numbness is related to his service.  Therefore, the Veteran's claims must be denied.  


ORDER

Entitlement to service connection for a neck injury is denied.  

Entitlement to service connection for left arm numbness secondary to a neck disorder is denied.  

Entitlement to service connection for right arm numbness secondary to a neck disorder is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


